 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 U.S. BANK NATIONAL ASSOCIATION,                         Case No.: 2:17-cv-01354-APG-EJY

 4          Plaintiff                                 Order (1) Directing Entry of Judgment and
                                                        (2) Granting Motions to Extend Time
 5 v.
                                                                    [ECF Nos. 51, 52]
 6 ZILIAN OU, et al.,

 7          Defendants

 8

 9

10         I ORDER the clerk of court to enter judgment consistent with my January 9, 2020 order

11 (ECF No. 50).

12         I FURTHER ORDER that defendant SFR Investments Pool 1, LLC and plaintiff U.S.

13 Bank National Association’s motions to extend time to file notices of appeal (ECF Nos. 51, 52)

14 are GRANTED. To the extent the time to appeal ran from my January 9, 2020 order even

15 though a claim remained pending in this action, I extend the time for any party to file a notice of

16 appeal to March 6, 2020.

17         DATED this 20th day of February, 2020.

18

19
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
20

21

22

23
